           Case 1:19-cv-10571-VEC Document 41 Filed 09/15/21 USDC         Page 1SDNY
                                                                                 of 1
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 09/15/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 PEDRO RAMIREZ, on Behalf of Himself                          :
 And All Others Similarly Situated,                           :
                                                              :
                                              Plaintiff,      : 19-CV-10571(VEC)
                            -against-                         :
                                                              :      ORDER
 400 WEST 23RD STREET RESTAURANT                              :
 CORP. d/b/a THE RAIL LINE DINER, IRENE :
 NICTAS and TEDDY NICTAS,                                     :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 24, 2021, the parties informed the Court that they intended to

resolve this wage and hour case via a Rule 68 offer of judgment to Plaintiff, see Letter, Dkt. 39;

       WHEREAS the parties requested that the Court adjourn a pending conference to give the

parties enough time to finalize the settlement agreement and offer of judgment, id.; and

       WHEREAS the Court granted the parties’ request and adjourned the conference to

Friday, September 17, 2021 at 11:00 A.M., see Endorsement, Dkt. 40;

       IT IS HEREBY ORDERED that by no later than Thursday, September 16, 2021 at 2:00

P.M., the parties must jointly update the Court whether an offer of judgment has been made or

whether the parties would like the Court to hold the conference as scheduled. For the conference

dial in information, the parties should consult the Court’s endorsement at docket entry 40.



SO ORDERED.

Date: September 15, 2021                             _________________________________
      New York, NY                                   VALERIE CAPRONI
                                                     United States District Judge
